 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevens Ford, Inc. and International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America (UAW) Local 376.Case 39-CA-426August 3, 1981DECISION AND ORDERUpon a charge filed on November 19, 1980, byInternational Union, United Automobile, Aero-space & Agricultural Implement Workers of Amer-ica (UAW) Local 376, herein called the Union, andduly served on Stevens Ford, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Officer-in-Chargefor Subregion 39, issued a complaint on December19, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 18,1980, following a Board election in Case -RC-16152, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about August 21,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On December29, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On February 26, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 17,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.'Official notice is taken of the record in the representation proceeding,Case I-RC-16152, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follet Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.257 NLRB No. 73Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent essentiallydenies the validity of the Union's certification andcontends that it has no obligation to bargain withthe Union. It further contends as it did in Case 1-RC-16152 that, because the attorney who appearedon behalf of the Subregional Office in that case andthe Hearing Officer who presided at the hearingare both employees of the Board, Respondent wasdenied due process. In his Motion To TransferCase to Board and for Summary Judgment, counselfor the General Counsel alleges that Respondentseeks to relitigate issues previously considered inthe underlying representation case, and that thereare no issues of fact warranting a hearing. Weagree.Review of the record, including that of the rep-resentation proceeding in Case -RC-16152, showsthat, pursuant to a Stipulation for Consent Elec-tion, a secret-ballot election was held on March 27,1979. The tally of ballots disclosed nine votes forand nine ballots against the Union, with three chal-lenged ballots. Thereafter on April 2, 1979, theUnion filed timely objections to conduct affectingthe results of the election alleging that the Employ-er: (1) conducted a campaign of fear and intimida-tion; (2) made material misrepresentations; (3) dis-criminated against employees by withholding bene-fits; (4) unlawfully promised benefits; and (5) un-lawfully assembled employees in management of-fices. On April 20, 1979, the Union, with the ap-proval of the Acting Regional Director for Region1, withdrew Objections 1 and 5.Thereafter on May 30, 1979, the Acting RegionalDirector for Region 1 issued a report on objectionsand the challenged ballots. In his report, theActing Regional Director recommended that: (1)the Petitioner's Objection 2 be overruled; (2) thePetitioner's Objections 3 and 4 be sustained; (3) thechallenge to the ballot of Barbara Domschine besustained; (4) the challenge to the ballot of PaulClark be overruled; (5) a hearing be held to resolvethe challenge to the ballot of Michael Pugliese; and(6) a revised tally of ballots be issued following theresolution of the challenged ballots.The Acting Regional Director further recom-mended that, if the revised tally showed that theUnion had not received a majority of the valid bal-lots cast, the election be set aside and a secondelection be directed based on the recommendationthat Objections 3 and 4 be sustained. Alternativelyhe recommended that, if the revised tally showed528 STEVENS FORD, INC.that the Union had received a majority of the validballots, a certification of representative shouldissue. On August 16, 1979, the Board issued a Deci-sion and Direction2adopting the Acting RegionalDirector's recommendations contained in his reporton objections and the challenged ballots.On December 31, 1979, after a notice of hearingissued by the Regional Director for Region I ofthe Board, a duly designated Hearing Officer fromRegion 29 of the Board issued a hearing officer'sreport and recommendations on the challenged bal-lots in which he found Michael Pugliese to be a su-pervisor within the meaning of Section 2(11) of theAct and recommended that the challenge to Pug-liese's ballot be sustained. On January 23, 1980, Re-spondent filed with the Board exceptions and abrief to the Regional Director's report and recom-mendations on the challenged ballots.On July 31, 1980, the Board issued a Supplemen-tal Decision and Direction3which adopted theHearing Officer's findings and recommendationsand which directed the Regional Director to openand count the ballot of Paul Clark and to thereafterserve on the parties a revised tally of ballots andissue the appropriate certification of representativeif the revised tally revealed that the Petitioner re-ceived a majority of the valid ballots cast.On August 8, 1980, pursuant to the Board's Sup-plemental Decision and Direction, the Regional Di-rector for Region 1 opened and counted the chal-lenged ballot of Paul Clark and served upon theparties a revised tally which showed that a major-ity of the valid ballots were cast for the Petitioner.Inasmuch as no objections were filed to the revisedtally within the time allowed, the Regional Direc-tor for Region 1, on August 18, 1980, issued a Cer-tification of Representative.In this proceeding, Respondent contends that itwas denied due process and that the Union was im-properly certified. The General Counsel contendsthat Respondent is improperly seeking to litigateissues that were raised and decided in the represen-tation proceeding. We agree with the GeneralCounsel.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent does2 Not reported in bound volume of Board Decisions.3 Not reported in bound volumes of Board Decisions.4See Pittsburgh Plate Glass Co. v. N.L.R.B. , 313 U.S. 146, 162 (1941),Rules and Regulations of the Board. Seecs. 102.67(f) and 102.69(c).not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grantthe Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe parties stipulated and we find that Respond-ent Stevens Ford, Inc., with its principal place ofbusiness located at 717 Bridgeport Avenue, Mil-ford, Connecticut, is a corporation engaged in thesale and service of automobiles. Annually it re-ceives revenues in excess of $500,000 and receivesgoods from points directly outside the State valuedin excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space & Agricultural Implement Workers of Amer-ica (UAW) Local 376, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All service and maintenance employees includ-ing mechanics, service writers, partsmen,bodymen, and drivers employed by the Em-ployer at its 717 Bridgeport Avenue, Milford,Connecticut location, but excluding officeclerical employees professional employees,sales persons, dispatcher, confidential employ-ees, guards and supervisors as defined in theAct.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The certificationOn March 27, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on August 18, 1980, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 21, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 21, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 21, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Stevens Ford, Inc., set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Stevens Ford, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, United Automobile,Aerospace & Agricultural Implement Workers ofAmerica (UAW) Local 376, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All service and maintenance employees includ-ing mechanics, service writers, partsmen, bodymen,and drivers employed by the Employer at its 717Bridgeport Avenue, Milford, Connecticut, location,but excluding office clerical employees, profession-al employees, salespersons, dispatcher, confidentialemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since August 18, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 21, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.530 STEVENS FORD, INC.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Stevens Ford, Inc., its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace & Agricul-tural Implement Workers of America (UAW)Local 376, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All service and maintenance employees includ-ing mechanics, service writers, partsmen,bodymen, and drivers employed by the Em-ployer at its 717 Bridgeport Avenue, Milford,Connecticut location, but excluding officeclerical employees professional employees,sales persons, dispatcher, confidential employ-ees, guards and supervisors as defined in theAct, constitute a unit appropriate for the pur-poses of collective bargaining within the mean-ing of Section 9(b) of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Milford, Connecticut, facilitycopies of the attached notice marked "Appendix."s55 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'Copies of said notice, on forms provided by the Of-ficer-in-Charge for Subregion 39, after being dulysigned by Respondent's representative, shall beposted by Respondent, immediately upon receiptthereof, and be maintained by it for for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Officer-in-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace & Agricultural Implement Workersof America (UAW) Local 376, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All service and maintenance employees in-cluding mechanics, service writers, parts-men, bodymen, and drivers employed by theEmployer at its 717 Bridgeport Avenue,Milford, Connecticut location, but excludingoffice clerical employees professional em-ployees, sales persons, dispatcher, confiden-tial employees, guards and supervisors as de-fined in the Act.STEVENS FORD, INC.531